Case 19-12809-JKS           Doc 698      Filed 06/26/19 Entered 06/26/19 11:32:19                     Desc Main
                                        Document     Page 1 of 19


GIBBONS P.C.
Karen A. Giannelli, Esq.
Mark B. Conlan, Esq.
Brett S. Theisen, Esq.
One Gateway Center
Newark, New Jersey 07102
Telephone: (973) 596-4500
Facsimile: (973) 596-0545
E-mail: kgiannelli@gibbonslaw.com
         mconlan@gibbonslaw.com
         btheisen@gibbonslaw.com

Counsel to the Debtors
and Debtors-in-Possession

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY


In re:                                                     Chapter 11

NEW ENGLAND MOTOR FREIGHT, INC.,                           Case No. 19-12809 (JKS)
et al.,
                                                           (Jointly Administered)
                          Debtors.1


    DEBTORS’ MOTION FOR ORDER (I) AUTHORIZING THE PRIVATE SALE OF CERTAIN
      VEHICLES FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND OTHER
    INTERESTS; (II) APPROVING THE PURCHASE AGREEMENT; (III) AUTHORIZING THE
    ASSUMPTION AND ASSIGNMENT OF TWO MOTOR VEHICLE LEASE AGREEMENTS;
                         AND (IV) GRANTING RELATED RELIEF

         The above-referenced debtors and debtors in possession (collectively, the “Debtors”),

file this motion (this “Motion”) for entry of an order (i) authorizing the private sale (the “Sale”)

of nine vehicles (collectively, the “Property”) on an “as is, where is” basis, free and clear of any

and all liens, claims, encumbrances, and other interests to Myron P. Shevell (the “Purchaser” or


1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport,
Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC
(4357); MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF
Logistics, LLC (4666).
Case 19-12809-JKS       Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19              Desc Main
                                  Document     Page 2 of 19


“Mr. Shevell”) pursuant to the terms and conditions of the Asset Purchase and Sale Agreement,

dated as of May 8, 2019 (as may be amended, supplemented, or otherwise modified from time to

time, the “Purchase Agreement”), by and between New England Motor Freight, Inc. (the

“Seller”) and the Purchaser, a copy of which is attached as Exhibit 1 to the Proposed Order, (ii)

authorizing and approving the terms of the Purchase Agreement, (iii) authorizing the assumption

and assignment of two motor vehicle lease agreements to Mr. Shevell, and (iv) granting certain

related relief. In support of the relief requested herein, the Debtors rely on the Declaration of

Vincent Colistra, attached hereto as Exhibit A, and respectfully represent as follows:

                                JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of New Jersey, dated September 18, 2012. Venue is proper pursuant to 28 U.S.C. §§

1408 and 1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

       2.      The statutory predicates for the relief requested herein are sections 105(a), 363

and 365 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as amended, the

“Bankruptcy Code”) and Rules 2002, 6004, 6006 and 9014 of the Federal Rules of Bankruptcy

Procedure (as amended, the “Bankruptcy Rules”), and Rule 6004-1 of the Local Rules of the

United States Bankruptcy Court for the District of New Jersey (as amended, the “Local Rules”).

                                        BACKGROUND

       3.      On February 11, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court for relief under chapter 11 of the Bankruptcy Code with the intent to

commence an orderly wind-down and liquidation of their businesses and assets through the

chapter 11 cases (the “Chapter 11 Cases”). The Debtors are in possession of their assets as




                                                2
Case 19-12809-JKS      Doc 698     Filed 06/26/19 Entered 06/26/19 11:32:19           Desc Main
                                  Document     Page 3 of 19


debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party

has requested the appointment of a trustee or examiner.

       4.     Factual background relating to the Debtors’ businesses, capital structure, and the

circumstances leading to the commencement of the Chapter 11 Cases is set forth in detail in the

First Day Declaration of Vincent Colistra (the “First Day Declaration”) which was filed on the

Petition Date [Docket No. 22] and is incorporated herein by reference.

                    FACTS SPECIFIC TO THE RELIEF REQUESTED

       5.      The Property consists of nine motor vehicles located around the country that is

owned by Seller, as more fully set forth in detail on Exhibit A to the Purchase Agreement.

Further, New England Motor Freight, Inc. currently leases two motor vehicles (the “Leased

Property”) through lease agreements with Audi Freehold and Mercedes-Benz Financial Services

(copies of which are attached hereto as Exhibit B). The lease with Audi is a thirty-eight month

lease that commenced on November 30, 2018 and the lease with Mercedes-Benz is set to

terminate on March 22, 2020.

       6.     Recently, Purchaser (who is an Insider of the Debtors as such term is defined in

the Bankruptcy Code) initiated contact with Mr. Colistra concerning the potential purchase of the

Property and the assignment of the Leased Property. Although Purchaser is an Insider, based on

Purchaser’s agreement (i) to purchase the Property at the upper end of the appraised value

provided to the Debtors by Taylor & Martin, and (ii) to cover the costs of advertising the

Property up to a cap of $3,000 to determine whether any third party is interested in purchasing

any of the Property (aside from the Leased Property) in amount in excess of Purchaser, the

Debtors agreed to the sale of the Property to Purchaser on the terms and conditions set forth in

the Purchase Agreement as well as the assignment of the Leased Property. With respect to the

Leased Property, the Shevell family has been paying the rental payments associated with the


                                               3
Case 19-12809-JKS       Doc 698     Filed 06/26/19 Entered 06/26/19 11:32:19             Desc Main
                                   Document     Page 4 of 19


respective leases. Due to the fact that the Debtors are liquidating and the Leased Property is of

no benefit to the Debtors’ estates, the Debtors have agreed to assign the leases associated with

the Leased Property to Mr. Shevell in order to remove this liability from the Debtors’ estates.

       7.      To the extent the Debtors receive all cash, “as is, where is” third-party bids in

connection with any of the Property during the advertising period, the Debtors will contact

Purchaser to determine whether Purchaser wants to top such bid(s). If Purchaser declines, such

third-party bidder(s) will be declared the successful bidder for such item of Property and the

Debtors will proceed to close with such third-party bidder(s). If Purchaser submits a bid in

excess of any third-party bid(s) received by the Debtors, the Debtors will go back to such third-

party bidder(s) to determine whether they want to increase their bid(s) and will continue to go

back and forth with all interested parties until such time as the highest and otherwise best value

is obtained for each item of the Property.

       8.      Pursuant to the terms and conditions of the Purchase Agreement, and subject to

this Court’s approval, the Debtors propose to sell to the Purchaser (or successful bidder(s)) the

Property on an “as is, where is basis” free and clear of all liens, claims, encumbrances and other

interests. The material terms and conditions of the Purchase Agreement are as follows:

Legal Description of Property: Purchase          The Purchaser (or successful bidder(s)) agrees
Agreement at Exhibit A.                          to buy and the Seller agrees to sell the
                                                 vehicles set forth on Exhibit A to the purchase
                                                 agreement.
Purchase Price: Purchase Agreement at           $282,000
Exhibit A.
Deposit                                         None.


Closing Conditions: Purchase Agreement
at 5.1 and 5.2.                                 Orders/Closing. The obligation of Seller and
                                                Buyer to consummate the transactions
                                                described herein shall be contingent upon (a)
                                                entry of an order by the Bankruptcy Court


                                                 4
Case 19-12809-JKS    Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19          Desc Main
                               Document     Page 5 of 19


                                          pursuant to sections 363(f) and 365 of the
                                          Bankruptcy Code (1) authorizing Seller to sell
                                          the Vehicles to Buyer free and clear of all liens,
                                          claims, and interests, and (2) prohibiting any
                                          person from asserting against Buyer any claim
                                          or cause of action that is property of the Seller
                                          (the “Sale Order”); and (b) the Sale Order is not
                                          stayed in whole or in part by its terms, by
                                          operation of law, or by any subsequent order of
                                          the Bankruptcy Court or any other court of
                                          competent jurisdiction.

                                          Additional Conditions to Obligations of Seller.
                                          The obligation of Seller to consummate the
                                          transactions described herein shall be
                                          contingent upon (a) the payment at Closing by
                                          Buyer of the Purchase Price set forth in Section
                                          2.2 above (subject to the adjustments provided
                                          for in this Agreement); and (b) the execution
                                          and delivery by Buyer of the documents and
                                          instruments required of Buyer under this
                                          Agreement.


Closing: Purchase Agreement at 6.1, 6.2
and 6.3                                   Time of Closing. Except to the extent otherwise
                                          agreed to in writing by Buyer and Seller, the
                                          Closing shall take place on or before the fifth
                                          (5th) business day following the satisfaction of
                                          all conditions set forth in Section 4.1 of this
                                          Agreement (the “Closing Date”).

                                          Seller Deliveries. At Closing, Seller shall
                                          deliver to Buyer the following:

                                                                  6.2.1 A Bill of Sale (the
                                          “Bill of Sale”) for the Vehicles, in such form as
                                          is acceptable to both Seller and Buyer, duly
                                          executed and acknowledged by Seller.

                                                                    6.2.2 An original
                                          certificate of title for each vehicle purchased by
                                          Buyer, duly endorsed by Seller.

                                                                6.2.3 Such other
                                          instruments and/or documents reasonably
                                          requested by Buyer to effectuate this


                                          5
Case 19-12809-JKS     Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19          Desc Main
                                Document     Page 6 of 19


                                           Agreement and the transactions contemplated
                                           thereby.

                                                         6.3 Buyer Deliveries. At
                                           Closing, Buyer shall deliver to Seller the
                                           following:

                                                                    6.3.1 Payment of the
                                           Purchase Price (subject to the adjustments
                                           provided for in this Agreement) by wire
                                           transfer, or such other means approved by
                                           Seller, to Seller or to such other person or
                                           persons as Seller shall designate in writing.

                                                                  6.3.2 Such other
                                           instruments and documents reasonably
                                           requested by Seller to effectuate this Agreement
                                           and the transactions contemplated thereby.




“As Is, Where Is” Transaction: Purchase
Agreement at 4.2.                          Purchase “As Is, Where Is”. Buyer
                                           acknowledges and agrees that Buyer is familiar
                                           with the Vehicles and has examined, or had the
                                           opportunity to examine, all matters concerning
                                           the Vehicles which Buyer deems material to the
                                           transaction contemplated by this Agreement,
                                           the condition of or title to the Vehicles. Buyer
                                           further acknowledges and agrees that Buyer is
                                           acquiring the Vehicles in their “AS IS, WHERE
                                           IS” condition as of the Closing Date WITH
                                           ALL FAULTS, IF ANY, AND WITHOUT
                                           ANY WARRANTY, EXPRESS OR IMPLIED.



Brokers                                    None.

Relief from Bankruptcy Rule 6004(h)
                                           The Proposed Order provides that the
                                           provisions of Bankruptcy Rule 6004(h) shall be
                                           waived.
Sale Free and Clear
                                           Although the Debtors are unaware of any
                                           encumbrances on the Property, the Proposed


                                           6
Case 19-12809-JKS       Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19             Desc Main
                                  Document     Page 7 of 19


                                                Order provides that the Property shall be
                                                transferred to the Purchaser (or successful
                                                bidder(s)) free and clear of all liens, claims,
                                                encumbrances, and interests of any kind or
                                                nature to the fullest extent permitted by section
                                                363 of the Bankruptcy Code.
Request for Tax Determination Under             None.
Section 1146


Credit Bidding                                  The proposed Sale does not involve a credit bid.


Sale to Insider                                 The proposed Sale is to an Insider.




                                    RELIEF REQUESTED

       9.      By this Motion, the Debtors pursuant to sections 105(a), 363 and 365 of the

Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9014, and Local Rule 6004-1, request

the Court enter an order (a) authorizing the Sale pursuant to the Purchase Agreement, (b)

authorizing and approving the Purchase Agreement, (c) authorizing the assumption and

assignment of the leases associated with the Leased Property, and (d) granting related relief.

                             BASIS FOR RELIEF REQUESTED

       10.     For the reasons set forth herein, the Debtors believe that the approval of a private

sale of the Property (subject to advertising and a bidding process if competing bids are received)

to the Purchaser (or successful bidder(s)) pursuant to the terms and conditions of the Purchase

Agreement is not only appropriate, but is in the best interests of the Debtors, their estates and

creditors. Section 363(b)(1) of the Bankruptcy Code provides in relevant part that “[t]he trustee,

after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). Further, pursuant to section 105(a) of the




                                                 7
Case 19-12809-JKS        Doc 698     Filed 06/26/19 Entered 06/26/19 11:32:19               Desc Main
                                    Document     Page 8 of 19


Bankruptcy Code, the “court may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). In pertinent part,

Bankruptcy Rule 6004 states that “all sales not in the ordinary course of business may be by

private sale or by public auction.” Fed. R. Bankr. P. 6004(f)(1). With respect to the notice

required in connection with a private sale, Bankruptcy Rule 2002(c)(1) states, in pertinent part,

that, “[T]he notice of a proposed use, sale or lease of property . . . shall include . . . the terms and

conditions of any private sale and the deadline for filing objections. The notice of a proposed

use, sale or lease of property, including real estate, is sufficient if it generally describes the

property.” Fed. R. Bankr. P. 2002(c)(1).

        11.     Under applicable case law, in this and other circuits, if a debtor’s proposed use of

its assets pursuant to section 363(b) of the Bankruptcy Code represents a reasonable business

judgment on the part of the debtor, such use should be approved. See, e.g., In re Abbotts Dairies

of Pa., Inc., 788 F.2d 143, 147 (3d Cir. 1986); In re Del. & Hudson Ry. Co., 124 B.R. 169, 175-

76 (D. Del. 1991) (holding that the following non-exclusive list of factors may be considered by

a court in determining whether there is a sound business purpose for an asset sale: “the

proportionate value of the asset to the estate as a whole; the amount of elapsed time since the

filing; the effect of the proposed disposition of [sic] the future plan of reorganization; the amount

of proceeds to be obtained from the sale versus appraised values of the property; and whether the

asset is decreasing or increasing in value”). See also Myers v. Martin (In re Martin), 91 F.3d 389,

395 (3d Cir. 1996) (citing Fulton State Bank v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th

Cir. 1991)) (noting that the Court defers to the trustee’s judgment so long as there is a legitimate

business justification); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722

F.2d 1063, 1071 (2d Cir. 1983) (“The rule we adopt requires that a judge determining a § 363(b)




                                                   8
Case 19-12809-JKS       Doc 698     Filed 06/26/19 Entered 06/26/19 11:32:19            Desc Main
                                   Document     Page 9 of 19


application expressly find from the evidence presented before him at the hearing a good business

reason to grant such an application.”); Comm. of Asbestos-Related Litigants v. Johns-Manville

Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (“Where the

debtor articulates a reasonable basis for its business decisions (as distinct from a decision made

arbitrarily or capriciously), courts will generally not entertain objections to the debtor’s

conduct.”). Thus, if a debtor’s actions satisfy the business judgment rule, then the transaction in

question should be approved under section 363(b)(1). Indeed, when applying the “business

judgment” standard, courts show great deference to a debtor’s business decisions. See Pitt v.

First Wellington Canyon Assocs. (In re First Wellington Canyon Assocs.), No. 89 C 593, 1989

WL 106838, at *3 (N.D. Ill. Sept. 8, 1989) (“Under this test, the debtor’s business judgment . . .

must be accorded deference unless shown that the bankrupt’s decision was taken in bad faith or

in gross abuse of the bankrupt’s retained discretion.”).

       12.     The “sound business reason” test requires a trustee or debtor in possession to

establish four elements: (1) that a sound business purpose justifies the sale of assets outside the

ordinary course of business; (2) that accurate and reasonable notice has been provided to

interested persons; (3) that the trustee or the debtor in possession has obtained a fair and

reasonable price; and (4) that the trustee or debtor in possession acted in good faith. Abbotts

Dairies, 788 F.2d 143; Del. & Hudson Ry., 124 B.R. at 176; In re Titusville Country Club, 128

B.R. 396, 399 (Bankr. W.D. Pa. 1991); In re Sovereign Estates, Ltd., 104 B.R. 702, 704 (Bankr.

E.D. Pa. 1989); In re Phoenix Steel Corp., 82 B.R. 334, 335-36 (Bankr. D. Del. 1987); see also

Stephens Indus. Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986); Lionel, 722 F.2d at 1071.

       13.     This fundamental analysis does not change if the proposed sale is private, rather

than an in-person public auction. See, e.g., In re Ancor Exploration Co., 30 B.R. 802, 808




                                                 9
Case 19-12809-JKS        Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19               Desc Main
                                   Document     Page 10 of 19


(Bankr. N.D. Okla. 1983) (“[T]he bankruptcy court should have wide latitude in approving even

a private sale of all or substantially all of the estate assets not in the ordinary course of business

under § 363(b).”). The bankruptcy court “has ample discretion to administer the estate, including

authority to conduct public or private sales of estate property.” In re WPRV-TV, Inc., 143 B.R.

315, 319 (D.P.R. 1991), vacated on other grounds, 165 B.R. 1 (D.P.R. 1992); accord, In re

Canyon P’ship, 55 B.R. 520, 524 (Bankr. S.D. Cal. 1985). Here, the proposed private sale of the

Property to the Purchaser (or successful bidder(s)) meets all of these requirements and should be

approved

A.     PROCEEDING BY PRIVATE SALE REFLECTS AN EXERCISE OF THE
       DEBTORS’ BUSINESS JUDGMENT

       14.     There is a sound business justification for the Debtors’ preference to proceed with

a private sale to the Purchaser, rather than conducting an in-person public auction sale of the

Property. The Debtors submit that an order granting the relief requested herein is a matter within

the sound discretion of the Court and would be consistent with the provisions of the Bankruptcy

Code. See 11 U.S.C. § 105(a). As a result of the Purchaser’s interest in the Property, and its

willingness to provide fair and reasonable consideration based on that interest at the highest

appraised value provided to the Debtors by Taylor & Martin, the Debtors believe that their

estates and creditors would benefit from the approval of the Sale without the added time, energy,

and expenses associated with an in-person public auction; provided, however, the Debtors will

advertise the Property and accept third-party bid(s), if any such bid(s) are submitted. Moreover,

the Debtors’ estates will benefit by closing the Sale as soon as possible since the Property is not

generating any significant revenue and the Debtors are in the process of winding down their

businesses.




                                                 10
Case 19-12809-JKS       Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19            Desc Main
                                  Document     Page 11 of 19


         15.   Indeed, if the Debtors were forced to conduct an in-person public auction for the

Property, the Debtors would not be guaranteed the commitment of the Purchaser to purchase the

Property, much less at the price set by the Purchase Agreement. Further, the Debtors would

incur additional expense in having to consolidate the Property for public auction.

         16.   The Debtors believe that a private sale of the Property to the Purchaser under the

terms and conditions of the Purchase Agreement and subject to advertising is more likely to

close in a timely and efficient manner than an in-person public auction because, in the Debtors’

informed business judgment, the agreement provides them with a strong indication that the

Purchaser is motivated to close the contemplated transaction in such a manner. Given the

Purchaser’s strong desire to close on an expedited basis so that he can obtain access to the

Property as soon as practicable, the Debtors believe that the Sale represents the best opportunity

to extract immediate and meaningful value from the Property in the amount of the Purchase

Price.


B. THE PURCHASE PRICE IS FAIR AND REASONABLE
         17.   The Debtors believe that the Purchase Price is a fair and reasonable price for the

Property. The Purchase Price under the Purchase Agreement was the result of arm’s length

negotiations and was based upon the highest appraised value for the Property provided to the

Debtors by Taylor & Martin. The Debtors have carefully considered and analyzed the

Purchaser’s offer as set forth in the Purchase Agreement and have concluded that a sale of the

Property pursuant to the Purchase Agreement (subject to advertising) will result in obtaining

maximum value for the Property and is in the best interests of their estates and creditors. In

consideration of the foregoing, the Debtors believe that the Purchase Price provides fair and

reasonable value for the Property.



                                                11
Case 19-12809-JKS       Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19             Desc Main
                                  Document     Page 12 of 19


C.     THE SALE IS PROPOSED IN GOOD FAITH

       18.     The Debtors submit that the Sale transaction contemplated herein and in the

Purchase Agreement has been proposed in good faith, as the agreement was the product of good

faith, arm’s length negotiations between the Debtors, on the one hand, and the Purchaser, on the

other, and was negotiated with the active involvement of the Debtors’ officers and professionals.

The Debtors believe and submit that the Sale is not the product of collusion or bad faith. Further,

no evidence suggests that the Purchase Agreement is anything but the product of arm’s length

negotiations between the Debtors, the Purchaser and their respective professionals.

D.     ADEQUATE AND REASONABLE NOTICE OF SALE HAS BEEN PROVIDED

       19.     The Debtors intend to provide adequate notice of the proposed Sale to all parties

in interest, as required by the applicable procedural rules. See Fed. R. Bankr. P. 2002(c)(1)

(notice must contain “the terms and conditions of any private sale and the time fixed for filing

objections.”); see also Del. & Hudson Ry., 124 B.R. at 180 (the disclosures necessary in such a

sale notice need only include the terms of the sale and the reasons why such a sale is in the best

interests of the estate and do not need to include the functional equivalent of a disclosure

statement). Further, the Debtors intend to advertise the Property, with the costs of such

advertising being paid by the Purchaser up to a cap of $3,000 to determine whether any third

party bidder is interested in submitting a competing bid. Such third party bidders, if any, will

have the opportunity to submit other offers during the bidding period and prior to the closing of

the Sale to Purchaser. Consistent with their fiduciary duties to their estates, the Debtors will

consider any and all such offers received in connection with the Property, so long as such offer is

timely received by the Debtors and the third-party bidder(s) demonstrate financial wherewithal to

promptly close on the cash sale without the need for additional due diligence.




                                                12
Case 19-12809-JKS       Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19                Desc Main
                                  Document     Page 13 of 19


E.        THE SALE SHOULD BE FREE AND CLEAR OF LIENS, CLAIMS AND
          ENCUMBRANCES

          20.   In accordance with section 363(f) of the Bankruptcy Code, a debtor in possession

may sell property under section 363(b) “free and clear of any interest in such property of an

entity other than the estate” if any one of the following conditions is satisfied: (a) such a sale is

permitted under applicable non-bankruptcy law; (b) the party asserting such a lien, claim, or

interest consents to such sale; (c) the interest is a lien and the purchase price for the property is

greater than the aggregate amount of all liens on the property; (d) the interest is the subject of a

bona fide dispute; or (e) the party asserting the lien, claim, or interest could be compelled, in a

legal or equitable proceeding, to accept a money satisfaction for such interest. 11 U.S.C. §

363(f).

          21.   Section 363(f) of the Bankruptcy Code allows a debtor to sell property “free and

clear of any interest in such property of an entity other than the estate” if one of the following

conditions is met:

                        (a)     applicable nonbankruptcy law permits the sale of such property
                free and clear of such interest;

                       (b)     the party asserting the lien, claim or interest consents to the sale;

                        (c)     the interest is a lien and the purchase price for the property is
                greater than the aggregate amount of all liens on the property;

                       (d)     the interest is the subject of a bona fide dispute; or

                       (e)     such entity could be compelled to accept a money satisfaction of
                such claim.

11 U.S.C. § 363(f); see also In re Elliott, 94 B.R. 343, 345 (E.D. Pa 1988) (noting that section

363(f) is written in the disjunctive, thereby allowing sales “free and clear” if any one of the

subsections is met).




                                                 13
Case 19-12809-JKS            Doc 698      Filed 06/26/19 Entered 06/26/19 11:32:19                         Desc Main
                                         Document     Page 14 of 19


         22.      As noted above, the Debtors do not believe any prepetition creditor has a lien on

the Property. To the extent the Debtors are mistaken, the Debtors believe that the proposed Sale

will generate more than sufficient proceeds to satisfy the claims of any creditor who is

determined to possess valid liens on the Property and that such creditor(s) will otherwise agree to

the Sale. Further, where consent is not obtained, a sale free and clear can proceed pursuant to

either sections 363(f)(3) and 363(f)(5) of the Bankruptcy Code because the relevant lien or other

encumbrances will attach to the proceeds of the Sale with the same validity, priority, and force

and effect as such lien or encumbrance had immediately prior to the closing of the Sale, and/or

the Debtors will establish at the sale hearing that the relevant creditors can be compelled to

accept a monetary satisfaction of their respective claims. Accordingly, section 363(f) authorizes

the Sale of the Property free and clear of all Liens, Claims and other Liabilities.2

F.     THE PURCHASER SHOULD BE FOUND TO HAVE ACTED IN GOOD FAITH

         23.      The Debtors also maintain that the Purchaser, is or would be entitled to the

protections afforded by section 363(m) of the Bankruptcy Code.

         24.      Specifically, section 363(m) of the Bankruptcy Code provides that:

                  [t]he reversal or modification on appeal of an authorization under
                  subsection (b) or (c) of this section of a sale or lease of property
                  does not affect the validity of a sale or lease under such
                  authorization to an entity that purchased or leased such property in
                  good faith, whether or not such entity knew of the pendency of the
                  appeal, unless such authorization and such sale or lease were
                  stayed pending appeal.

11 U.S.C. § 363(m).

         25.      While the Bankruptcy Code does not define “good faith,” the Third Circuit in

Abbotts Dairies held that:


2
  The Debtors reserve all rights to argue at a hearing on the Motion that they can satisfy any one of the provisions set
forth in section 363(f) of the Bankruptcy Code in connection with the Sale.


                                                          14
Case 19-12809-JKS       Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19             Desc Main
                                  Document     Page 15 of 19


               [t]he requirement that a purchaser act in good faith . . . speaks to
               the integrity of his conduct in the course of the sale proceedings.
               Typically, the misconduct that would destroy a purchaser’s good
               faith status at a judicial sale involves fraud, collusion between the
               purchaser and other bidders or the trustee, or an attempt to take
               grossly unfair advantage of other bidders

788 F.2d at 147 (citations omitted); see generally Marin v. Coated Sales, Inc. (In re Coated

Sales, Inc.), No. 89-3704 (KMW), 1990 WL 212899, at * 2 (S.D.N.Y. Dec. 13, 1990) (holding

that a party, to show lack of good faith, must demonstrate “fraud, collusion . . . or an attempt to

take grossly unfair advantage of other bidders”); see also In re Sasson Jeans, Inc., 90 B.R. 608,

610 (S.D.N.Y. 1988) (quoting In re Bel Air Assocs., Ltd., 706 F.2d 301, 305 (10th Cir. 1983)); In

re Pisces Leasing Corp., 66 B.R. 671, 673 (E.D.N.Y. 1986) (examining facts of each case,

concentrating on “integrity of [an actor’s] conduct during the sale proceedings” (quoting In re

Rock Indus. Mach. Corp., 572 F.2d 1195, 1198 (7th Cir. 1978)).

As required by section 363(m) of the Bankruptcy Code, both the Debtors and the Purchaser have

acted in good faith in negotiating the Sale of the Property. There is no evidence of fraud or

collusion in the terms of the Purchase Agreement. To the contrary, as previously discussed, the

Sale will be the culmination of meaningful negotiations in which the parties were ably represented

by sophisticated advisors. All negotiations have been conducted on an arm’s length, good faith

basis.

         26.   In addition to serving out a copy of the Motion, the Debtors will advertise the

Property to be sold in order to determine whether any third parties are interested in making a bid

exceeding that of the Purchaser and the costs of such advertising will be paid by Purchaser up to

a cap of $3,000. The Debtors submit that such notice is adequate for entry of the proposed order

and satisfies the requisite notice provisions required under section 363(b) of the Bankruptcy




                                                15
Case 19-12809-JKS        Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19          Desc Main
                                   Document     Page 16 of 19


Code. Under the circumstances, the Purchaser should be afforded the benefits and protections

that section 363(m) provides to a good faith purchaser

G.    ASSUMPTION AND ASSIGNMENT OF THE LEASED PROPERTY IS
       WARRANTED

       27.     Under Bankruptcy Code section 365(a), a debtor, subject to the court’s approval,

may assume or reject any executory contract or unexpired lease of the debtor. 11 U.S.C. §

365(a). Bankruptcy Code section 365(b)(1), in turn, codifies the requirements for assuming an

unexpired lease or executory contract of a debtor. This subsection provides:

               (b) (1) If there has been a default in an executory contract or
               unexpired lease of the debtor, the trustee may not assume such
               contract or lease unless, at the time of assumption of such contract
               or lease, the trustee -

               (A)   cures, or provides adequate assurance that the trustee will
               promptly cure, such default . . . ;

               (B)     compensates, or provides adequate assurance that the
               trustee will promptly compensate, a party other than the debtor to
               such contract or lease, for any actual pecuniary loss to such party
               resulting from such default; and

               C) provides adequate assurance of future performance under such
               contract or lease.

11 U.S.C. § 365(b)(1).

       28.     Courts apply the “business judgment” standard in evaluating a debtor’s decision

to assume or reject an executory contract. See In re AbittibiBowater, Inc., 418 B.R. 815, 831

(Bankr. D. Del. 2009). The business judgment test “requires only that the trustee [or debtor-in-

possession] demonstrate that [assumption or] rejection of the executory contract will benefit the

estate.” Wheeling-Pittsburgh Steel Corp. v. W. Penn Power Co., 72 B.R. 845, 846 (Bankr. W.D.

Pa. 1987).




                                               16
Case 19-12809-JKS       Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19              Desc Main
                                  Document     Page 17 of 19


       29.     Assumption and assignment of the two leases associated with the Leased Property

is well within the Debtors’ exercise of their sound business judgment. In light of the fact that the

Debtors are liquidating and have no use for the Leased Property, the assignment will relieve the

estates of any remaining obligations under the leases, which they no longer utilize. The Debtors

further believe that there is adequate assurance of future performance under both leases in light

of the Shevell’s family timely payment or rent and Mr. Shevell’s financial wherewithal to

continue to perform under the leases.

             REQUEST FOR IMMEDIATE RELIEF AND WAIVER OF STAY

       30.     The Debtors request that the Court waive the stay imposed by Bankruptcy Rule

6004(h), which provides that “[a]n order authorizing the use, sale or lease of property other than

cash collateral is stayed until the expiration of 14 days after entry of the order, unless the court

orders otherwise.” The purpose of Bankruptcy Rule 6004(h) is to provide sufficient time for an

objecting party to appeal before an order can be implemented. See Advisory Committee Notes to

Fed. R. Bankr. P. 6004(h). Although Bankruptcy Rule 6004(h) and the Advisory Committee

Notes are silent as to when a court should “order otherwise” and eliminate or reduce the stay

period, Collier on Bankruptcy suggests that the 14-day stay period should be eliminated to allow a

sale or other transaction to close immediately “where there has been no objection to the

procedure.” 10 Alan N. Resnick & Henry J. Sommer, Collier on Bankruptcy ¶ 6004.11 (16th ed.).

Furthermore, Collier on Bankruptcy provides that if an objection is filed and overruled the

objecting party informs the court of its intent to appeal, the stay may be reduced to the amount of

time actually necessary to file such appeal. Id.       Promptly closing the Sale is of critical

importance to the Purchaser and to the Debtors’ efforts to preserve and maximize the value of

their estates through, among other things, disposing of Property that is a burden and not

generating any revenue. To obtain maximum value for the Property, the Debtors must be able to


                                                17
Case 19-12809-JKS       Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19            Desc Main
                                  Document     Page 18 of 19


proceed quickly and close the Sale to the Purchaser pursuant to the terms of the Purchase

Agreement. Accordingly, the Debtors request the Court to waive the 14-day stay period under

Bankruptcy Rule 6004(h

                         WAIVER OF MEMORANDUM OF LAW

       31.     The Debtors respectfully request that the Court waive the requirement to file a

separate memorandum of law pursuant to D.N.J. LBR 9013-1(a)(3) because the legal basis upon

which the Debtors rely is incorporated herein and this Motion does not raise any novel issues of

law.

                                    NO PRIOR REQUEST

       32.     No prior request for the relief sought herein has been made to this Court or to any

other court.

                                           NOTICE

       33.     Notice of this Motion will be provided to: (a) the U.S. Trustee; (b) counsel to the

Official Committee of Unsecured Creditors; (c) all parties that have filed a notice of appearance

and request for service of papers pursuant to Bankruptcy Rule 2002; and (d) all parties known to

the Debtors who have an interest in or rights to the Property or Leased Property. In light of the

nature of the relief requested herein, the Debtors submit that no other or further notice is

necessary.




                                               18
Case 19-12809-JKS       Doc 698    Filed 06/26/19 Entered 06/26/19 11:32:19         Desc Main
                                  Document     Page 19 of 19


       WHEREFORE, the Debtors respectfully request that the Court grant the relief requested

herein and such other and further relief as may be just and proper.

Dated: June 26, 2019                         Respectfully submitted,

                                             GIBBONS P.C.

                                             By:/s/ Karen A. Giannelli
                                                Karen A. Giannelli, Esq.
                                                Mark B. Conlan, Esq.
                                                Brett S. Theisen, Esq.
                                                One Gateway Center
                                                Newark, New Jersey 07102
                                                Telephone: (973) 596-4500
                                                Facsimile: (973) 596-0545
                                                E-mail: kgiannelli@gibbonslaw.com
                                                          mconlan@gibbonslaw.com
                                                          btheisen@gibbonslaw.com

                                                 Counsel to the Debtors
                                                 and Debtors-in-Possession




                                                19
